         Case 1:19-cr-00478-GHW Document 40 Filed 07/14/20 Page 1 of 3
                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York


                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007




                                                       July 14, 2020
By ECF
Hon. Gregory H. Woods
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007
                               Re: United States v. Cynthia Jordan
                                       19 Cr. 478 (GHW)
Dear Judge Woods:
        The Government respectfully submits this letter in response to the defendant’s letter/motion
of July 8, 2020, in which the defendant seeks modification of her sentence pursuant to 18 U.S.C. §
3582(c)(1)(A)(i) or, in the alternative, for a 90-day adjournment of her surrender dates.
        The Government has no objection to a 90-day adjournment of the defendant’s surrender
date, or indeed to a subsequent adjournment. However, for the reasons set forth below, defendant
has no legal basis upon which to seek modification of her sentence under § 3582, since she has not
yet begun to server her sentence.
   A.    Applicable Law
        Under section 3582(c), a district court “may not” modify a term of imprisonment once
imposed, except under limited circumstances. One such circumstance is the so-called
compassionate release provision, which provides that a district court “may reduce the term of
imprisonment” where it finds “extraordinary and compelling circumstances.” 18 U.S.C.
§ 3582(c)(1)(A)(i). A motion under this provision may be made by either the Bureau of Prisons
(“BOP”) or a defendant, but in the latter case only “after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the
defendant’s behalf or the lapse of 30 days from the receipt of such a request by the warden of the
defendants facility, whichever is earlier.” Id. Thus, where a compassionate release motion is
brought by a defendant who has not “fully exhausted all administrative rights,” the district court
“may not” modify his term of imprisonment. See United States v. Ogarro, No. 18 Cr. 373 (RJS),
2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (Section 3582(c)’s exhaustion requirement is
“clear as day” and is therefore mandatory); see also United States v. Raia, 954 F.3d 594, 597 (3d
Cir. 2020) (in light of COVID-19 concerns, as well as the BOP’s statutory role and its “extensive
and professional efforts to curtail the virus’s spread, . . . strict compliance with Section
3582(c)(1)(A)’s exhaustion requirement takes on added—and critical—importance”); accord
United States v. Alam, No. 20-1298 (6th Cir. June 2, 2020).
        Under Section 3582, the Court “may reduce the term of imprisonment . . . after considering
the factors set forth in section 3553(a) to the extent that they are applicable, if it finds that . . .
extraordinary and compelling reasons warrant such a reduction . . . and that such a reduction is
consistent with applicable policy statements issued by the Sentencing Commission.” 18 U.S.C.
§ 3582(c)(1)(A). The relevant Sentencing Commission policy statement is U.S.S.G. § 1B1.13.
That statement provides that the Court may reduce the term of imprisonment if “extraordinary and
compelling reasons warrant the reduction,” id. § 1B1.13(1)(A); “the defendant is not a danger to
          Case 1:19-cr-00478-GHW Document 40 Filed 07/14/20 Page 2 of 3

 Hon. Paul G. Gardephe                                                                           Page 2



the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g),” id.
§ 1B1.13(2); and “the reduction is consistent with this policy statement,” id. § 1B1.13(3).
      The Application Notes of § 1B1.13, in turn, describe multiple ways that a defendant can
show an “extraordinary and compelling reason,” but only one is relevant here:
       (A) Medical Condition of the Defendant.—
                (i) The defendant is suffering from a terminal illness (i.e., a serious and advanced
illness with an end of life trajectory). A specific prognosis of life expectancy (i.e., a probability of
death within a specific time period) is not required. Examples include metastatic solid-tumor
cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
               (ii) The defendant is—
                       (I)     suffering from a serious physical or medical condition,
                       (II)    suffering from a serious functional or cognitive impairment, or
                       (III)   experiencing deteriorating physical or mental health because of the
                       aging process.
                       that substantially diminishes the ability of the defendant to provide selfcare
                       within the environment of a correctional facility and from which he or she
                       is not expected to recover.
U.S.S.G. § 1B1.13, Application Note 1.
        Regardless of the theory of “extraordinary and compelling reasons” under which a
defendant proceeds, as noted above, the 18 U.S.C. § 3553(a) factors are relevant to whether
release is warranted. See 18 U.S.C. § 3582; U.S.S.G. § 1B1.13.
        As the proponent of the motion, the defendant bears the burden of proving that
“extraordinary and compelling reasons” exist under the above criteria to justify early release. See
United States v. Gotti, 02 Cr. 743 (CM), 2020 WL 497987, at *5 (S.D.N.Y. Jan. 15, 2020); United
States v. Ebbers, 02 Cr. 11443 (VEC), 2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020); see
generally United States v. Butler, 970 F.2d 1017, 1026 (2d Cir. 1992) (“A party with an affirmative
goal and presumptive access to proof on a given issue normally has the burden of proof as to that
issue.”).
   B. The Defendant’s Motion is Not Properly Before the Court
        Compassionate release is not available to Jordan because she is not presently in BOP
custody. A defendant who is not in BOP custody cannot rely on Section 3582(c)(1)(A) for a
reduction in sentence. The statute makes clear that a court “may not” modify a sentence of
imprisonment unless, as relevant here, the defendant has first “fully exhausted all administrative
rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or
the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,
whichever is earlier.” 18 U.S.C § 3582(c)(1)(A). Section 3582(c)(1)(A) by its plain language thus
contemplates that a motion to modify a sentence of imprisonment can only be made by a defendant
serving a sentence of imprisonment at the time it is made. Indeed, the 30-day exhaustion period
commences at the time the “warden of the defendant’s facility” receives the defendant’s request
for a modification of sentence. A defendant who has not commenced her sentence of imprisonment
does not have a facility from which to seek compassionate release.
        Pursuant to Section 3585(a), a “sentence to a term of imprisonment commences on the date
the defendant is received in custody awaiting transportation to, or arrives voluntarily to commence
service of sentence at, the official detention facility at which the sentence is to be served.” The
          Case 1:19-cr-00478-GHW Document 40 Filed 07/14/20 Page 3 of 3

 Hon. Paul G. Gardephe                                                                        Page 3



plain implication is that the defendant’s sentence of imprisonment has not commenced because he
has not voluntarily surrendered to USP Lewisburg. A defendant who remains at liberty following
sentencing and is given a surrender date is subject to the Bail Reform Act; the sentence of
imprisonment has not been executed because the defendant is not in custody. See, e.g., United
States v. Williard, 726 F. Supp. 590, 594 (E.D. Pa. 1989) (defendant who remained on bail after
sentencing with a date to self-surrender was bailed pursuant to the Bail Reform Act and could thus
be prosecuted for bail jumping), aff’d, 914 F.2d 245 (3d Cir. 1990). As the defendant remains
subject to the provisions of the Bail Reform Act, which governs bail pending “execution of
sentence,” see 18 U.S.C. § 3141(b), she cannot seek compassionate release under Section
3582(c)(1)(A) as she has not yet started serving his sentence.
        Defendant’s argument that she can seek relief under Section 3582(c)(1)(A)(i) even before
she has begun to serve her sentence has been squarely addressed and rejected by two courts in this
Circuit. United States v. Konny, 19-cr-283 (JGK), ––– F.Supp.3d –––, –––, 2020 WL 2836783, at
*2 (S.D.N.Y. May 30, 2020); United States v. Spruill, 18-cr-22 (VLB), 2020 WL 2113621, at *3
(D. Conn. May 4, 2020).
        As Judge Koeltl observed in Konny, section 3582(c)(1)(A)(i) “does not provide a basis for
the Court to convert the defendant’s term of imprisonment into a term of home confinement before
he has self-surrendered to the BOP for several reasons.” Among those reasons, Judge Koeltl noted
that “by its plain terms, the section applies only to those defendants who have begun serving their
term of imprisonment at a BOP facility.” Id. at *2 (citing Spruill).
        Ignoring these apposite cases, defendant seeks to rely instead on the readily distinguishable
case of United States v. Austin, 06-cr-991 (JSR), ––– F.Supp.3d –––, –––, 2020 WL 3447521
(S.D.N.Y. June 22, 2020). In Austin, however, Judge Rakoff expressly distinguished Konny and
Spruill, based on the different facts presented in Austin. In Austin, the defendant had already
served some ten years of his sentence, but was released pending litigation and appeal of post-
sentencing legal issues, and then ordered to return to the prison where he had previously served
“roughly a decade” to complete the service of his sentence. Id. at *2. Judge Rakoff held that these
circumstances distinguished the case from Konny and Spruill. Defendant Jordan’s case, on the
other hand, false squarely within the situation addressed in Konny and Spruill.
      C. Conclusion
       For the reasons set forth above, defendant’s motion to reconsider or modify her sentence
pursuant to Section 3582(c)(1)(A) should be denied.


                                                      Respectfully,

                                                      AUDREY STRAUSS
                                                      Acting United States Attorney

                                                 By: _S/ David Raymond Lewis       ____
                                                     DAVID RAYMOND LEWIS
                                                     Assistant United States Attorney
                                                     (212) 637-2397

cc:    Amy Gallicchio, Esq. (by ECF)
